' Me. Chief Justice Quiñones
delivered the following opinion:
The writ ordering Paulino Torres to be brought before me having been duly executed, the hearing was had, the *151applicant and his counsel being present, as also the Fiscal, who opposed the petition for the discharge of the prisoner.
The petitioner, Paulino Torres has not been deprived of the right allowed him by the Code of Criminal Procedure in force in this Island, to demand a trial by jury, hut as he did not avail himself of this right at the time the information was read, when he could have done so with full knowledge of the charge, his right thereto must, be deemed to have been waived, for which reason the district court had jurisdiction to try the case, and render such judgment as it thought proper, in accordance with the provisions of section 178 of aforesaid Code of Criminal Procedure.
Inasmuch, then, as the District Court of Mayagiiez had jurisdiction to take cognizance of the matter, said court has not exceeded its jurisdiction, nor does the case come within any of the provisions of section 483 of the Code of Criminal Procedure, cited in support of the appeal. It is hereby declared that the discharge of Paulino Torres, cannot be granted, and the prisoner is remanded to the Mayagiiez jail under the custody of the warden thereof, with costs against the petitioner.